Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 6th day of April, 2018 (the
“Closing Date”) by and among Air T, Inc. a Delaware corporation (“Buyer”),
Worthington Aviation Parts, Inc., a Minnesota corporation (“Seller”), and
Churchill Industries, Inc., a Minnesota corporation (“Churchill”), in its own
capacity as provided herein and its capacity as guarantor of Seller’s
obligations hereunder pursuant to Section 12.14 herein.

 

WHEREAS, Buyer desires to acquire from Seller, and Seller desires to sell to
Buyer, substantially all of the assets of Seller on the terms of this Agreement;
and

 

WHEREAS, Churchill wishes to undertake certain obligations hereunder and to
guaranty the obligations, duties and undertakings of Seller under this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties, intending to be legally bound, agree as follows:

 

ARTICLE 1

DEFINITIONS

 

The capitalized terms referred to below have the meanings indicated (and other
capitalized terms are defined elsewhere in this Agreement):

 

“Acquired Assets” means the assets, properties and rights to be sold by Seller
and purchased by Buyer as described in Article 2.

 

“Agreement” means this Asset Purchase Agreement and the schedules and exhibits
hereto and the other agreements attached hereto or made a part of this
Agreement.

 

“Ancillary Agreements” means the Bill of Sale, Assignment and Assumption
Agreement and each Assignment and Assumption of Lease Agreement delivered
pursuant to this Agreement.

 

Applicable Law” means all laws, statutes, treaties, rules, codes, ordinances,
regulations, permits, certificates, orders and licenses of any Governmental
Authority, interpretations of any of the foregoing by a Governmental Authority
having jurisdiction or any arbitrator or other judicial or quasi-judicial
tribunal (including without limitation those pertaining to health, safety and
the environment).

 

“Assumed Liabilities” means those Liabilities of Seller described in Section
2.3.

 

“Bill of Sale, Assignment and Assumption Agreement” means the Bill of Sale,
Assignment and Assumption Agreement between Buyer and Seller in the form
attached hereto as Exhibit A.

 

“Business” means the aircraft parts business as presently or in the past
conducted by Seller.

 

 

--------------------------------------------------------------------------------

 

 

“Closing” means the actual delivery of the instruments for conveyance for the
Acquired Assets, and the exchange and delivery by the parties of the other
documents and instruments contemplated by this Agreement. The effective time of
the Closing shall be 12:01 A.M., Central Time, on the Closing Date.

 

“Closing Date” means the date and time of the Closing.

 

“Closing Date Balance Sheet” means an unaudited pro forma balance sheet as of
the Closing Date, prepared on a basis consistent with the historical financial
statements of Seller, which sets forth the Acquired Assets and the Assumed
Liabilities based on Seller’s unaudited balance sheet as of December 31, 2017
and estimates as to Seller’s operations and accounts from January 1, 2018 to the
Closing Date.

 

“Confidential Information” means any information or data concerning the Business
that is not already generally available to the public.

 

“Contracts” has the meaning referred to in Section 2.1(f).

 

“Encumbrances” means any mortgage, pledge, option, easement, deed of trust,
restriction, lien, charge, security interest, easement or other encumbrances of
any kind or nature.

 

“Excluded Assets” means those assets of Seller described in Section 2.2.

 

“Excluded Liabilities” means those Liabilities of Seller described in Section
2.4.

 

“Fixed Assets” has the meaning provided in Section 2.1(d).

 

“Governmental Authority” means any supranational, national, federal, state,
departmental, county, municipal, regional or other governmental authority,
agency, board, body, instrumentality or court in whatever country having
jurisdiction in whole or in part over Seller or the Business.

 

“Intellectual Property” means all United States and other patents and
registrations and applications therefor; copyrights and copyright registrations
and applications therefor; trademarks, brand names, trade names and
registrations and applications therefor; know-how; computer software; trade
secrets; confidential business information; and licenses of or other contract
rights with respect to any of the foregoing.

 

“Knowledge” an individual will be deemed to have “Knowledge” of a particular
fact or other matter if: (a) such individual is actually aware of such fact or
other matter, or (b) a prudent individual should reasonably be expected to
discover or otherwise become aware of such fact or other matter in the course of
his or her duties as an officer or employee of the Seller.

 

For purposes of this Agreement, the Seller will be deemed to have “Knowledge” of
a particular fact or other matter if Mark Harris, Mark Schwirtz or Brian House
has Knowledge of such fact or other matter.

 

2

--------------------------------------------------------------------------------

 

 

“Leased Real Estate” means the real property leased by Seller at the following
locations:

 

 

Landlord/Lessor

Description

Location

1.

CIM Urban Income Investments LP

Headquarters and Warehouse

Eagan, MN

2.

Mark & Patricia Wollmering

Storage Facility

Hastings, MN

3.

East, LLC

Storage Facility

Tulsa, OK

4.

Industrial Developers of Oklahoma 10, LLC

MRO Office and Repair

Tulsa, OK

5.

Tollgate Joint Venture

UK Office & Warehouse

Stafford, UK

6.

Tarndyce Pty Ltd

AUS Office & Warehouse

Brisbane, AUS

 

The Seller’s rights as to each lease agreement for a parcel of the Leased Real
Estate (each a “Lease”) are being assigned to and assumed by Buyer at the
Closing by means of an Assignment and Assumption of Lease Agreement in the form
attached as Exhibit B (the “Assignment and Assumption of Lease Agreement”).

 

“Liability” means any liability, whether known or unknown, asserted or
unasserted, absolute or contingent, whether accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, including any liability for
Taxes.

 

“Loss” or “Losses” means each and all of the following items to the extent
actually paid or incurred: losses, liabilities, damages, judgments, fines,
costs, penalties, amounts paid in settlement and reasonable out-of-pocket costs
and expenses incurred in connection therewith (including, without limitation,
costs and expenses of suits and proceedings, and reasonable fees and
disbursements of counsel).

 

“Net Working Capital” means the amount by which, as of the Closing Date, that
(i) the Acquired Assets which are classified as current assets, excluding
inventory, exceeds (ii) the Assumed Liabilities which are classified as current
liabilities.

 

“Operating Permits” means all of the permits, licenses, certifications,
approvals, authorities or other franchises granted by any Governmental Authority
or other third party required or appropriate for the continued operation of the
Business as it is currently operated.

 

“Purchase Price” means the purchase price specified in Section 3.1.

 

“Taxes” means all state, local or foreign taxes, social security contributions,
fees, imposts, levies or other assessments, including, without limitation, all
net income, gross receipts, sales, use, ad valorem, value added, transfer,
recording, franchise, profits, inventory, capital stock, license, withholding,
payroll, stamp, occupation and property taxes, customs duties or other similar
fees, assessments and charges, however denominated, together with all interest,
penalties, surcharges, additions to tax or additional amounts imposed by any
Governmental Authority, and any transfer liability in respect of any of the
foregoing taxes.

 

3

--------------------------------------------------------------------------------

 

 

“Vehicles” has the meaning referred to in Section 2.1(e).

 

ARTICLE 2

PURCHASE AND SALE OF ASSETS

 

2.1     The Acquired Assets. On the terms and subject to the provisions of this
Agreement, Seller agrees to sell, transfer and deliver to Buyer on the Closing
Date, and Buyer agrees to purchase from Seller for the Purchase Price, all of
the assets, properties, rights and interests of Seller of every kind and
character and wherever located, except for the Excluded Assets (collectively,
the “Acquired Assets”). The Acquired Assets being sold hereunder include, but
are not limited to, the following:

 

(a)     All cash and cash equivalents;

 

(b)     All accounts receivable and other rights to receive a payment of money,
whether such rights are matured or unmatured, fixed or contingent;

 

(c)     All inventories, including raw materials, work-in-process, finished
goods, merchandise, supplies and packaging materials;

 

(d)     All machinery, equipment and tools, attachments and parts therefor,
leasehold improvements, fixtures, patterns, engineering equipment, plans and
drawings, office furniture, computers, supplies and tangible personal property
of every kind and nature owned or used by Seller, including without limitation
those listed on Schedule 2.1(d) (collectively, the “Fixed Assets”);

 

(e)     All automobiles, trucks, forklifts, trailers, and other vehicles owned
by Seller (the property being purchased by Buyer pursuant to this clause (e)
being collectively the “Vehicles”);

 

(f)     All rights of Seller under contracts, agreements, commitments and other
arrangements, whether written or oral, including without limitation: open
purchase orders for raw materials and supplies; agreements with customers to
provide goods or services under which Seller has an unperformed obligation to
deliver goods or services; licenses, whether as licensor or licensee; bonds and
agreements related to bonds; and leases of real or personal property (each a
“Contract” and collectively the “Contracts”), except those which are Excluded
Liabilities pursuant to Section 2.4; provided, however, that if the assignment
of any such Contract requires the consent of the other parties thereto, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof, but Seller and Buyer shall use
their best efforts to obtain the written consent of the other parties to such
assignment;

 

(g)     All sales and promotional materials, catalogs, advertising and marketing
materials;

 

(h)     All books, records, documents, files, correspondence, customer lists,
procedural manuals and other printed or written materials, whether stored
electronically or otherwise, concerning the Business (except those relating to
(i) solely Excluded Assets, or (ii) the organization, corporate maintenance and
corporate existence of Seller); Buyer shall maintain all business records of
Seller transferred hereunder for a period of three (3) years following the
Closing Date and shall make such records available to Seller at its reasonable
and timely request for any reasonable purpose; provided, however, that Seller
shall be responsible for all costs of copying such records;

 

4

--------------------------------------------------------------------------------

 

 

(i)     All of Seller’s rights in Intellectual Property, including without
limitation the following: (1) patents and registrations and applications
therefor, and all reissuances, extensions and continuations thereof; (2)
trademarks, service marks, logos, brand names, trade names and registrations and
applications therefor; (3) all copyrightable works, copyrights and registrations
and applications therefor and all renewals thereof; (4) all mask works and
registrations and applications therefor, and all renewals thereof; (5) subject
to the approval of licensors or licensees, if required, licenses granted to or
by Seller; (6) computer software (including all data, source code and related
documentation belonging to or in the possession of Seller); and (7) technical
documentation reflecting engineering, maintenance, servicing and production
data, design data, plans, specifications, drawings, technology, know-how, trade
secrets, confidential business information, research and development, servicing
and maintenance processes, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals, relating to the
Business or to the maintenance of Acquired Assets and all documentary evidence
thereof, including without limitation the technical information incorporated in
such documentation; to the extent that Intellectual Property is entered in
pertinent patent and trademark registers or offices, Seller shall, to the full
extent permitted by law, deliver to Buyer all related files in Seller’s direct
and indirect possession and all documents, certificates and declarations
necessary to enable Buyer to register such Intellectual Property in its name;

 

(j)     All rights and interest in the joint venture with Brickell Asset
Management;

 

(k)     The right to use the name “Worthington Aviation” and any derivations
thereof; provided, however, that nothing in this Agreement or otherwise shall
prevent Worthington Tractor Parts, Inc. (a/k/a Worthington Ag Parts) from
continuing to use the name “Worthington” and the marks, logos, trademarks or
symbols used by it.

 

(l)     All other current assets, prepaid expenses, deposits, claims, refunds,
causes of action, rights of recovery and warranty rights;

 

(m)     All rights, title and interest of Seller in and to all warranties and
guaranties given to, assigned to or benefitting Seller regarding the
acquisition, construction, design, use, operation, management or maintenance of
any of the other Acquired Assets; and

 

(n)     All rights of Seller under each Lease and to a leasehold interest in the
Leased Real Estate.

 

2.2     Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Acquired Assets shall not include any of the following (the “Excluded Assets”):

 

(a)     any money or funds held in trust for payroll or benefits obligations, or
by administrators under payroll withholding or employee benefits plans; and

 

5

--------------------------------------------------------------------------------

 

 

(b)     the records referred to in Section 2.1(h)(i) and (ii) above).

 

2.3     Assumed Liabilities. On the terms and subject to the conditions of this
Agreement, Buyer agrees to on the Closing Date assume, pay and discharge when
due the following agreements, obligations and liabilities of Seller (the
“Assumed Liabilities”) and no others:

 

(a)     Seller’s liabilities for the accounts payable and accrued expenses
related to the Business; and

 

(b)     Seller’s liabilities and obligations under the executory portion (i.e.
the portion which is to be performed after the Closing Date) of the Leases and
the Contracts.

 

If the assumption by Buyer of any of the Assumed Liabilities requires the
consent of any third party, Seller and Buyer shall use their reasonable best
efforts to obtain the written consent of such third parties to the assumption.

 

2.4     Excluded Liabilities. Buyer shall have no responsibility for any
agreements, liabilities or obligations of Seller of any nature whatsoever which
are not specifically included in the Assumed Liabilities, including without
limitation all of the following (the “Excluded Liabilities”):

 

(a)     Liabilities arising under any promissory note or agreements governing or
securing indebtedness for borrowed money, interest bearing obligations owed to
third parties or the deferred purchase price of any property;

 

(b)      any Liability of Seller or any of its affiliates for Taxes relating to
the operation of the Business, or the ownership of the Acquired Assets, prior to
the Closing;

 

(c)     any obligation to defend or indemnify any person by reason of the fact
that such person was a director, officer, employee, or agent of Seller, or any
of its affiliates, or was serving at the request of Seller or any of its
affiliates, as a partner, member, trustee, director, officer, employee, or agent
of another entity, and whether such obligation is pursuant to any statute,
charter document, by-law, agreement, or otherwise;

 

(d)      any obligation to pay compensation to any current or former director,
officer or employee of Seller or any of its affiliates, for services prior to
the Closing Date;

 

(e)      Liabilities related to or arising out of Seller’s employee insurance or
other benefits, any other Liabilities to employees or former employees of Seller
or any of its affiliates, for services prior to the Closing Date;

 

(f)      Liabilities resulting from any violation by Seller, or any employee,
director or agent of Seller, or any of its affiliates, or any predecessor for
which Seller or any of its affiliates may be liable, of any Applicable Law,
including, without limitation, those applicable to discrimination in employment,
employment practices, wage and hour, retirement, labor relations, occupational
safety, health, trade practices, environmental matters, competition, pricing and
product advertising, in each case existing or occurring prior to the Closing
Date;

 

6

--------------------------------------------------------------------------------

 

 

(g)      Liabilities resulting from workers’ compensation claims or audits
arising out of events occurring prior to the Closing Date; and

 

(h)      Liabilities incurred by Seller or any of its affiliates under or in
connection with this Agreement or any of the Ancillary Agreements or the
transactions provided for herein or therein, including without limitation all
fees and expenses of legal counsel, accountants, experts, or any investment
banker, business broker, finder, or other advisor retained by Seller or any of
its affiliates.

 

BUYER AGREES THAT IT IS PURCHASING THE ACQUIRED ASSETS, AND ASSUMING THE ASSUMED
LIABILITIES, ON AN “AS IS, WHERE IS, WITH ALL FAULTS” BASIS, AND THAT EXCEPT FOR
THE SPECIFIC EXPRESS REPRESENTATIONS AND WARRANTIES BY SELLER IN ARTICLE 4,
THERE ARE NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES BY SELLER OR ANY
OTHER PARTY REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NON-INFRINGEMENT, QUIET ENJOYMENT, PHYSICAL QUANTITIES OF INVENTORY, VALUE OF
INVENTORY, FUTURE FINANCIAL RESULTS OR OTHERWISE.

 

ARTICLE 3

PURCHASE PRICE

 

3.1     Purchase Price. In consideration of Seller’s execution of this Agreement
and, among other things, its provisions in Section 6.2 concerning exclusivity,
Buyer shall pay Seller upon execution of this Agreement the sum of $50,000 as
earnest money (“the Earnest Money”). The Earnest Money shall, upon payment, be
fully earned and nonrefundable, and in the event of a Closing shall be applied
to the Purchase Price referred to below. The total purchase price for the
Acquired Assets and the covenants entered into by Seller in or pursuant to this
Agreement (the “Purchase Price”) shall consist of:

 

(a)     the Earnest Money;

 

(b)     the assumption by Buyer at the Closing of the Assumed Liabilities; and

 

(b)     the payment by Buyer at the Closing, by wire transfer to a bank account
designated by Seller in a written notice delivered to Buyer prior to the
Closing, of the sum of $3,400,000 (the “Cash Payment”).

 

3.2     Net Working Capital Computation.

 

(a)     Prior to the Closing, Seller shall deliver to Buyer an estimated Closing
Date Balance Sheet (the “Preliminary Closing Date Balance Sheet”) and
computation of Net Working Capital based thereon. In the event that the
Preliminary Closing Date Balance Sheet indicates that the estimated Net Working
Capital as of the Closing Date is less than $50,000, than the amount of the Cash
Payment at Closing shall be reduced by one dollar for each dollar of such
deficiency.

 

7

--------------------------------------------------------------------------------

 

 

(b)     After the Closing, Buyer and its accountants shall review the
Preliminary Closing Date Balance Sheet and the computation of Net Working
Capital based thereon and notify Seller within 30 days after the Closing of any
adjustment to Net Working Capital which Buyer proposes and is consistent with
this Agreement. In the absence of any such adjustment notice by Buyer to Seller
within that time, the Preliminary Closing Date Balance Sheet and computation of
Net Working Capital based on it shall be deemed final. In the event Buyer
proposes any adjustments to the Closing Date Balance Sheet or the computation of
Net Working Capital which are disputed by Seller, then Seller and Buyer shall
mutually retain within ten days a national or regional accounting firm selected
by Buyer and reasonably acceptable to Seller to review and issue a written
report concerning the disputed items only, and that report shall be final and
binding on Seller and Buyer, shall be delivered to Buyer and Seller within 45
days after the engagement of that accounting firm, and shall include a statement
as to the accounting firm’s total fees and expenses for reviewing the disputed
adjustments and issuing their report. In the event the report concludes that
Seller was correct as to a majority (by dollar amount) of the adjustments which
Seller disputed, then Buyer shall pay the accounting firm’s fees and expenses
for reviewing and reporting on the disputed items. If the report concludes that
the Buyer was correct as to a majority (by dollar amount) of the disputed
adjustments, then Seller shall pay the accounting firm’s fees and expenses for
reviewing and reporting on the disputed items.

 

(c)     If, as finally determined by post-Closing agreement of the parties or in
accordance with paragraph (b) above, the Net Working Capital was less than
$50,000, then the amount of the Cash Payment at Closing shall be adjusted on a
post-Closing basis by a reduction of one dollar for each dollar of such
deficiency to reflect the extent to which the Net Working Capital reflected on
the finally determined Closing Date Balance Sheet was less than $50,000. Any
such reduction shall be reflected in a payment by wire transfer by Seller to
Buyer.

 

3.3     Allocation of Purchase Price. Within 90 days after the Closing the
parties shall agree upon an allocation of the Purchase Price among the Acquired
Assets for all purposes (including financial accounting and tax purposes).
Seller and Buyer shall cooperate with each other in filing any returns or
reports required to be filed by each of them under Applicable Law with respect
to such allocation.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the following are true and correct
as of the date of this Agreement and will be true and correct as of the Closing
Date:

 

4.1     Authority of Seller; Ownership. The execution, delivery and performance
of this Agreement and the Ancillary Agreements by Seller and the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements has
been duly authorized by all necessary corporate and shareholder action on the
part of Seller and does not and will not conflict with, result in a default of,
constitute a default under, or create in any part the right to accelerate,
terminate, modify, or cancel, or require any notice under, (i) any provision of
the Articles of Incorporation, By-laws or other governing documents of Seller,
(ii) any laws, rules or regulations to which Seller or any of its assets may be
subject, (iii) any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of its assets is subject. Seller does not own or hold any equity or profit or
loss participation interest in any other corporation, partnership, limited
liability company or other entity, other than marketable securities and Seller’s
interest in Brickell Asset Management.

 

8

--------------------------------------------------------------------------------

 

 

4.2     Organization and Qualification of Seller. Seller is a corporation
lawfully existing and in good standing under the laws of the State of Minnesota
with full power and authority to own or lease its properties and to conduct its
business in the manner and in the places where such properties are owned or
leased or such business is conducted by it. Seller is duly qualified to transact
business as a foreign corporation and is in good standing under the laws of each
state in which it owns or leases any real estate or maintains any offices, any
bank accounts, or has any employees who reside and/or normally perform their
employment services in such state.

 

4.3    Binding Nature of Agreement. This Agreement has been duly and validly
executed and delivered by Seller and is, and each Ancillary Agreement
contemplated hereby when executed and delivered will be, the legal, valid and
binding obligation of Seller, enforceable in accordance with its respective
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally, and by general equitable
principles.

 

4.4     Financial Statements. Seller has delivered or made available to Buyer
(i) Seller’s audited balance sheets, income statements and statements of cash
flow for the 12-month periods ending December 31, 2014, 2015 and 2016, and (ii)
Seller’s unaudited balance sheets, income statements and statements of cash
flows for the 12-month period ending December 31, 2017 and for the two month
period ending February 28, 2018 (collectively, the “Financial Statements”). The
Financial Statements: (a) are derived from and are in accordance with Seller’s
books and records; (b) fairly present Seller’s financial condition at the dates
therein indicated and results of operations for the periods therein specified;
and (c) have been prepared in accordance with GAAP, applied on a basis
consistent with prior periods; provided, however that (i) Seller makes no
representation or warranty concerning the value of Seller’s inventory, and (ii)
Buyer acknowledges that changes in inventory valuation would result in changes
in the Financial Statements, and Seller makes no representation or warranty as
to such changes.

 

4.5     Good Title to Acquired Assets. Except as set forth on Schedule 4.5,
Seller has good and marketable title to all of the Acquired Assets and shall
transfer title of the Acquired Assets to Buyer free and clear of all
Encumbrances.

 

4.6     Litigation. There are no legal actions, suits, arbitrations or other
legal, administrative or other governmental proceedings or investigations
pending or, to the Knowledge of Seller, threatened against Seller and Seller is
not subject to any judgment, order or decree, nor is a party to any lawsuit or
proceeding. While no suit has been brought, Seller has one open worker’s
compensation claim, which is an Excluded Liability.

 

9

--------------------------------------------------------------------------------

 

 

4.7     Compliance with Laws. Seller is in material compliance with all
Applicable Laws.

 

4.8     Material Contracts. Except as set forth in Schedule 4.8, Seller is not a
party to any contract, commitment or agreement which relates to the Business and
which (collectively, the “Material Contracts”):

 

(a)     extends beyond forty-five (45) days from the Closing Date; or

 

(b)     is otherwise material, meaning that it is of significant importance to
the Business that its existence might influence a reasonable person in the
decision of whether or not to enter into this Agreement.

 

Seller has delivered to Buyer complete and correct copies of all Material
Contracts. Each Material Contract is valid and subsisting and no event or
condition exists which constitutes, or after notice or lapse of time or both
would constitute, a material default thereunder, and Seller has complied in all
material respects with all provisions of the Material Contracts and all other
contracts to which it is a party and is not in material default under any of
them. Except as set forth on Schedules 4.8 and 4.10, all of Seller’s right,
title and interest under the Material Contracts are assignable, no consents to
any such assignment are required or, to the extent required, such consents have
been obtained, and, following the closing of the transactions contemplated by
this Agreement, all such right, title and interest shall be effectively and
completely conveyed and assigned to Buyer.

 

4.9     Tax Matters.

 

(a)     Seller has filed with the appropriate Governmental Authorities all tax
returns and tax reports (including, but not limited to, those pertaining to
income taxes, excise taxes, sales and use taxes, payroll taxes, real property
taxes, tangible and intangible personal property taxes, and franchise
taxes) required to be filed by it on or prior to the Closing Date. All Taxes,
interest, penalties, and additions shown or claimed to be due on such tax
returns thereon have been paid.

 

(b)     Except as set forth on Schedule 4.9, no claim has been made by a
Governmental Authority that Seller is or may be subject to taxation in a
jurisdiction where it does not currently file a tax return or report.

 

(c)     There are no liens on any of the assets being purchased by Buyer that
arose in connection with any failure (or alleged failure) to pay any Tax.

 

(d)     Except as set forth on Schedule 4.9, Seller is not currently the subject
of any tax audit, and, to Seller’s Knowledge, Seller has not received notice of
any audit.

 

10

--------------------------------------------------------------------------------

 

 

4.10     Consents and Approvals. Except for those listed in Schedules 4.8 and
4.10, no consent, authorization, order, or approval of or filing with any
person, including without limitation, consents from parties to Contracts with
Seller, is required for the execution and delivery of this Agreement and the
consummation by Seller of the transactions contemplated by this Agreement.

 

4.11     Permits, Certifications and Licenses. Schedule 4.11 identifies each
Operating Permit required to be obtained for the operation of the Business. Each
such Operating Permit is in full force and effect. There are no pending or
threatened actions which could result in any revocation of any Operating Permit.

 

4.12     Intellectual Property. Schedule 4.12 forth a list of all Intellectual
Property of Seller that is material to the conduct of the Business. To Seller’s
Knowledge, the conduct of the Business as presently conducted does not infringe
or misappropriate any third party’s rights in Intellectual Property, nor, to
Seller’s Knowledge, is any Intellectual Property of Seller being infringed or
misappropriated.

 

4.13     Warranties. Except as set forth in Schedule 4.13, no product or service
offered or provided by the Seller is subject to any guaranty, warranty, right of
rework, right of credit or other indemnity other than the standard terms and
conditions of sale (including warranty) specified in customer purchase orders
and/or Material Contracts. Since January 1, 2017 there have not been any
material accidents or adverse events caused or allegedly caused by any defects
in the manufacture, design or workmanship of any product offered or provided by
the Seller and, to the Knowledge of the Seller, the Seller has no liability for
any such defect. Schedule 4.13 sets forth all warranty claims received by the
Seller (and any predecessor companies) in excess of $10,000 during 2016, 2017
and 2018.

 

4.14     Brokers or Agents. Seller has not employed or dealt with any brokers,
consultants or investment bankers in connection with the transactions
contemplated hereby, other than Alliance Management, whose fees and expenses are
payable by Seller.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

OF BUYER

 

Buyer represents and warrants to Seller that the following are true and correct
as of the date of this Agreement and will be true and correct as of the Closing
Date:

 

5.1     Authority of Buyer; Ownership. The execution, delivery and performance
of this Agreement and the Ancillary Agreements by Buyer and the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements has
been duly authorized by all necessary company and member action on the part of
Buyer and does not and will not conflict with, result in a default of,
constitute a default under, or create in any part the right to accelerate,
terminate, modify, or cancel, or require any notice under, (i) any provision of
the Articles of Organization, Operating Agreement or other governing documents
of Buyer, (ii) any laws, rules or regulations to which Buyer or any of its
assets may be subject, (iii) any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of its assets is subject.

 

11

--------------------------------------------------------------------------------

 

 

5.2     Organization and Qualification of Buyer. Buyer is a corporation lawfully
existing and in good standing under the laws of Delaware with full power and
authority to own or lease its properties and to conduct its business in the
manner and in the places where such properties are owned or leased or such
business is conducted by it. Buyer is duly qualified in the State of Minnesota.

 

5.3     Binding Nature of Agreement. This Agreement has been duly and validly
executed and delivered by Buyer and is, and each Ancillary Agreement
contemplated hereby to which Buyer is a party when executed and delivered will
be, the legal, valid and binding obligation of Buyer, enforceable in accordance
with its respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, and by general equitable principles.

 

5.4     Independent Investigation; No Other Representations and Warranties.

 

(a)     Buyer acknowledges that it has relied solely upon its own independent
investigation, review and analysis, and reached its own independent conclusions
regarding, the Business and its operations, assets, condition (financial or
otherwise) and prospects and expressly disclaims, has not relied on and is not
relying on any representation, warranty, financial budget, financial projection
or other statement made by, on behalf of or relating to Seller, its affiliates,
Alliance Management or the Business, except for the representations and
warranties expressly set forth in Article 4, subject to any limitations included
in this Agreement. Buyer has been represented by, and had the assistance of,
counsel in the conduct of its due diligence, the preparation and negotiation of
this Agreement and the Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby.

 

(b)     Buyer acknowledges and agrees that (i) other than the representations
and warranties expressly set forth in Article 4, subject to any limitations
included in this Agreement, neither Seller, any of its affiliates, Alliance
Management or any other person has made or makes any representation or warranty,
written or oral, express or implied, at law or in equity, with respect to the
Business, the Acquired Assets or the Assumed Liabilities, including any
representation or warranty as to merchantability or fitness for a particular use
or purpose, the operation, financial performance, probable success or
profitability of the Business following the Closing, or the accuracy or
completeness of any information regarding the Business made available to Buyer
and its representatives in connection with this Agreement or their investigation
of the Business, and (ii) Buyer will have no right or remedy (and Seller and
Alliance Management will have no liability whatsoever) arising out of, and Buyer
expressly disclaims any reliance upon, any representation, warranty or other
statement made by, on behalf of or relating to Seller, any of its affiliates,
Alliance Management or the Business, other than the representations and
warranties expressly set forth in Article 4, subject to any limitations included
in this Agreement.

 

12

--------------------------------------------------------------------------------

 

 

ARTICLE 6

COVENANTS

 

6.1     Confidentiality. For a period of five years after the Closing Date,
Seller shall treat and hold as confidential all of the Confidential Information,
refrain from using any of the Confidential Information, and deliver promptly to
Buyer (or at the request and option of Buyer destroy) all electronic and
tangible embodiments (and all copies) of the Confidential Information that are
in its or his possession or subject to its or his control. In the event that
Seller is requested or required pursuant to written or oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigation demand, or similar process to disclose any Confidential
Information, Seller shall notify Buyer promptly of the request or requirement so
that Buyer may seek an appropriate protective order or waive compliance with the
provisions of this Section 6.1.

 

6.2     Exclusivity. During the period between the date of this Agreement and
the earlier to occur of the tenth (10th) day following the termination of this
Agreement in accordance with Article 10 or the Closing Date, Seller will deal
exclusively with the Buyer in connection with the transactions contemplated by
this Agreement, and Seller shall take or permit any other person on its behalf
to take any action to, directly or indirectly: (a) enter into any agreement with
any person (other than Buyer or one of its affiliates relating to any
transaction or series of related transactions involving (i) a merger,
consolidation, share exchange, conversion, recapitalization, refinancing,
liquidation or acquisition of Seller, (ii) a sale of any material amount of
assets of Seller outside of the ordinary course of business, (iii) a direct or
indirect acquisition or purchase of any capital stock or other equity interests
of Seller, or (iv) any similar transaction or business combination involving
Seller (each of the above, an “Alternative Transaction”); or (b) accept any
proposal or offer from any person (other than Buyer or one of its affiliates)
relating to an Alternative Transaction.

 

6.3     Efforts to Consummate. Prior to the Closing, each of Buyer and Seller
shall use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement as
promptly as practicable, including satisfaction (but not waiver) of the
conditions to the Closing set forth in Article 8. From the date hereof through
the Closing, and, to the extent not obtained prior to the Closing, for a period
of three (3) months following the Closing Date, each of Buyer and Seller shall
use its commercially reasonable efforts and cooperate in good faith to obtain
each consent required to assign or transfer to Buyer any Acquired Asset;
provided, however, that neither Seller nor Buyer shall not be required to
relinquish or forbear any rights or pay any consideration in connection
therewith.

 

ARTICLE 7

NONCOMPETITION AND NONSOLICITATION

 

7.1     Noncompetition. In consideration of Buyer entering into this Agreement,
and as a condition thereto, Seller covenants and agrees that during the period
from the Closing Date to and including the fifth anniversary of the Closing Date
(the “Noncompete and Non-Solicitation Period”), Seller shall not, directly or
indirectly, in any manner engage in the Business or own any interest in, manage,
control or participate in (whether as an owner, operator, manager, consultant,
officer, director, employee, investor, agent, representative or otherwise) any
activity that competes directly or indirectly with the Business, or provide
consulting or other services to anyone engaged in the Business, in each case
anywhere in the United States (the “Restricted Territory”); provided, however,
that nothing in this Section 7.1 shall prohibit any Seller from owning for
investment purposes less than five percent (5%) of the outstanding equity
securities of any entity whose securities are registered under Section 12(g) of
the Securities Exchange Act.

 

13

--------------------------------------------------------------------------------

 

 

7.2     Nonsolicitation. During the Noncompete and Non-Solicitation Period,
Seller agrees not to directly, or indirectly through any other person or entity
(whether as an owner, operator, manager, consultant, officer, director,
employee, investor, agent, representative or otherwise): (a) induce or attempt
to induce any full or part-time employee of Buyer or its affiliates to leave the
employ of Buyer or its affiliates, or in any way interfere with the relationship
between Buyer and its affiliates and any employee thereof (provided that general
advertisements posted in the general media of any format, whether print, on-line
or other format, related to a bona fide vacancy or opening shall not constitute
solicitation for purposes of this Agreement); (b) hire any person who then is,
or during any part of the prior twelve months was, a full or part-time employee
of Seller; (c) call upon, solicit, or attempt to sell products or services that
are the same or substantially similar to those offered by Buyer to any of
Buyer’s customers; or (d) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee, lessor or other business relation of Buyer or
any of its affiliates (or any prospective customer, supplier, licensee,
licensor, franchisee, lessor or other business relation with which Buyer or any
of its affiliates has entertained discussions prior to the Closing Date
regarding a prospective business relationship) to cease or refrain from doing
business with Buyer or any of its affiliates, or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor, franchisee
or other business relation and Buyer or any of its affiliates.

 

7.3     Reasonableness of Scope and Duration. Seller acknowledges and agrees
that the covenants set forth in this Article 7 are reasonable in scope, duration
and geographical area to protect Buyer and secure to Buyer the benefit of the
bargain and Buyer’s reasonable expectations in purchasing the Business from
Seller. Notwithstanding anything in this Article 7 to the contrary, if at any
time, in any judicial proceeding, any of the restrictions stated in this Article
7 are found by a final order of a court of competent jurisdiction to be
unreasonable or otherwise unenforceable under circumstances then existing,
Seller agrees that the period, scope or geographical area, as the case may be,
shall be reduced to the extent necessary to enable the court to enforce the
restrictions to the extent such provisions are allowable under law, giving
effect to the agreement and intent of the parties that the restrictions
contained herein shall be effective to the fullest extent permissible.

 

7.4     Remedies. Seller acknowledges and agrees that money damages may not be
an adequate remedy for any breach or threatened breach of the provisions of this
Article 7 and that, in such event, Buyer and/or its respective successors or
assigns shall, in addition to any other rights and remedies existing in their
favor, be entitled to specific performance, injunctive and/or other relief from
any court of competent jurisdiction in order to enforce or prevent any
violations of the provisions of this Article 7. Any injunction shall be
available without the posting of any bond or other security. Seller agrees that
the restrictions contained in this Article 7 are reasonable in all respects and
are necessary to protect the goodwill of the business purchased by Buyer. The
prevailing party in any arbitration, mediation, court action, or other
adjudicative proceeding arising out of this Article 7 shall be reimbursed by the
party who does not prevail for its reasonable attorneys and experts fees and
related expenses and for the costs of such proceeding.

 

14

--------------------------------------------------------------------------------

 

 

ARTICLE 8

CONDITIONS TO CLOSING

 

8.1     Conditions Precedent to Obligations of Seller. All of the agreements and
obligations of Seller under this Agreement are subject to the fulfillment, on or
prior to the Closing Date, of the following conditions precedent, any or all of
which may be waived, in whole or in part, in writing by Seller:

 

(a)     Performance and Compliance. Buyer shall have performed and complied with
all of the agreements, covenants and conditions required by this Agreement to be
performed or complied with by Buyer on or prior to the Closing Date, and all of
the representations and warranties of Buyer under this Agreement shall be true
and correct in all material respects as of the Closing Date, except that any
such representations and warranties that are specifically made as of a
particular date shall be true and correct as of such date.

 

(b)     Authorizing Resolutions. Buyer shall have furnished Seller a copy,
certified by a manager of Buyer, of the duly adopted resolutions of the Board of
Directors of Buyer approving this Agreement and authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(c)     No Termination. No party to this Agreement shall have terminated this
Agreement as permitted herein.

 

(d)     Worldwide. Buyer and Seller shall have reached an agreement reasonably
satisfactory to each of them concerning future payment liability under the
Seller’s two Consignment Agreements with Worldwide Aviation, LLC.

 

8.2     Conditions Precedent to Obligations of Buyer. All of the agreements and
obligations of Buyer under this Agreement are subject to the fulfillment, on or
prior to the Closing Date, of the following conditions precedent, any or all of
which may be waived, in whole or in part, in writing by Buyer:

 

(a)     Performance and Compliance. Seller shall have performed and complied
with all of the agreements, covenants and conditions required by this Agreement
to be performed or complied with by them on or prior to the Closing Date, and
all of the representations and warranties of Seller under this Agreement shall
be true and correct in all material respects as of the Closing Date, except that
any such representations and warranties that are specifically made as of a
particular date shall be true and correct as of such date.

 

(b)     Consents to Assignments. Buyer shall have received the consents set
forth in Schedule 4.10, in form and content reasonably satisfactory to Buyer, or
Seller shall have agreed to continue to act on behalf of and for the benefit of
Buyer with respect to the agreements for which such consent has not been
obtained.

 

15

--------------------------------------------------------------------------------

 

 

(c)     Authorizing Resolutions. Seller shall have furnished Buyer a copy,
certified by an officer of Seller, of the duly adopted resolutions of the
shareholders and the directors of Seller approving this Agreement and
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

(d)     Adverse Changes. No material adverse changes shall have occurred in the
business, financial condition, assets or operations of Seller.

 

(e)     No Termination. No party to this Agreement shall have terminated this
Agreement as permitted herein.

 

(f)     Due Diligence. Buyer shall have completed in good faith, to its
reasonable satisfaction, due diligence on Seller, the Business and the Acquired
Assets.

 

(g)     Worldwide. Buyer and Seller shall have reached an agreement reasonably
satisfactory to each of them concerning future payment liability under the
Seller’s two Consignment Agreements with Worldwide Aviation, LLC.

 

ARTICLE 9

CLOSING DOCUMENTS

 

9.1     Deliveries of Seller. Seller shall deliver to Buyer on the Closing Date
all of the following, executed as appropriate:

 

(a)     a Certificate executed by the Secretary of Seller certifying as to
attached copies of Seller’s certificate of incorporation, bylaws and resolutions
of Seller’s board of directors and sole shareholder approving this Agreement and
setting forth the names of each of the officers of Seller authorized to execute
this Agreement and all documents, certificates and agreements ancillary hereto,
together with their specimen signatures;

 

(b)     a Certificate of Good Standing of Seller from the Minnesota Secretary of
State, dated no more than ten days prior to the Closing Date;

 

(c)     the Bill or Sale and Assignment Agreement;

 

(d)     releases, termination statements or satisfactions, as appropriate, as to
all security interests, liens, claims or other encumbrances created or suffered
to exist by Seller with respect to the Acquired Assets;

 

(e)     an Assignment and Assumption of Lease Agreement for each Lease
identified on Schedule 4.10, and consents to the assignment of those Leases and
Contracts identified on Schedule 4.10; and

 

16

--------------------------------------------------------------------------------

 

 

(f)     all other documents, instruments or writings required to be delivered to
Buyer at or prior to Closing pursuant to this Agreement, and such other
certificates of authority and documents as Buyer may reasonably request.

 

9.2     Deliveries of Buyer. Buyer shall deliver to Seller on the Closing Date
all of the following, executed as appropriate:

 

(a)     the cash portion of Purchase Price payable to Seller at Closing in
accordance with Section 3.1;

 

(b)     a Certificate executed by the Secretary of Buyer certifying as to
attached copies of Buyer’s certificate of organization and resolutions of
Buyer’s board of directors approving this Agreement and setting forth the names
of each of the officers of Buyer authorized to execute this Agreement and all
documents, certificates and agreements ancillary hereto, together with their
specimen signatures;

 

(c)     the documents referred to in Section 9.1(c) and (e); and

 

(d)     All other documents, instruments or writings required to be delivered to
Seller at or prior to Closing pursuant to this Agreement, and such other
certificates of authority and documents as Seller may reasonably request.

 

ARTICLE 10

INDEMNIFICATION

 

10.1     Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is twelve
(12) months from the Closing Date.

 

10.2     Indemnification by Seller. Subject to the other terms and conditions of
this Article 9, Seller shall indemnify and defend Buyer against, and shall hold
it harmless from and against, and shall pay and reimburse it for, any and all
Losses incurred by Buyer arising out of or relating to:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Seller contained in Article 4 of this Agreement, the other Ancillary
Agreements or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement

 

(b)     any breach of any covenant, agreement or obligation to be performed by
Seller pursuant to this Agreement, the other Ancillary Agreements or any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement;

 

(c)     Buyer’s payment of any Excluded Liability;

 

(d)     the worker’s compensation claim referred to in Section 4.6 above, or the
open warranty claim that is identified on Schedule 4.13 as WO No. W2293 relating
to Source One for UPS; or

 

17

--------------------------------------------------------------------------------

 

 

(e)     the operation of the Business prior to the Closing Date.

 

10.3     Indemnification By Buyer. Subject to the other terms and conditions of
this Article 10, Buyer shall indemnify and defend Seller against, and shall hold
it harmless from and against, and shall pay and reimburse it, any and all Losses
incurred by Seller arising directly out of or relating to:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement, the other Ancillary Agreements or in any
certificate or instrument delivered by or on behalf of Buyer pursuant to this
Agreement;

 

(b)     any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by Buyer pursuant to this Agreement, the other Ancillary
Agreements or any certificate or instrument delivered by or on behalf of Buyer
pursuant to this Agreement; or

 

(c)     Seller’s payment of any Assumed Liability.

 

10.4     Certain Limitations. Following the Closing, the indemnification
provided for in this Agreement shall be the exclusive remedy of Buyer or Seller
for any claims, whether in law or equity, in contract, tort or otherwise,
arising out of or relating to this Agreement or any of the Ancillary Agreements,
or any alleged breach thereof. Except for claims under Section 10.2(b) and/or
claims resulting from fraud or criminal acts, no claim for indemnification shall
be permitted as to any matter that arises, or is initially asserted or brought,
more than twelve (12) months after the Closing Date. No party shall be entitled
to indemnification unless and until the total amount of its Losses exceeds
$15,000, but if that threshold is exceeded a party may seek indemnification
(subject to the other terms and limitations of this Agreement) from the first
dollar of its Losses. The indemnification provided for by Seller in Section
10.2(a) shall be subject to a ceiling of $500,000 on the total Losses for which
Buyer may obtain indemnification. Notwithstanding anything else in this
Agreement to the contrary, the maximum aggregate indemnification liability of
Seller shall be the amount of the Cash Payment, except in the case of any Losses
resulting from fraud or criminal acts for which the liability of Seller shall be
unlimited.

 

ARTICLE 11

TERMINATION

 

11.1     Termination. This Agreement may be terminated without further liability
of any party at any time prior to the Closing Date:

 

(a)     By mutual written agreement of Buyer and Seller;

 

18

--------------------------------------------------------------------------------

 

 

(b)     Seller may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (i) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement, Seller has
notified Buyer of the breach, and the breach has continued without cure for a
period of five (5) days after the notice of breach, or (ii) if the Closing shall
not have occurred on or before May 4, 2018 for any reason (unless the failure to
close results primarily from Seller breaching any representation, warranty or
covenant in this Agreement); or

 

(c)     Buyer may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing (i) in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement, Buyer has
notified Seller of the breach, and the breach has continued without cure for a
period of five (5) days after the notice of breach, or (ii) if the Closing shall
not have occurred on or before May 4, 2018 for any reason (unless the failure to
close results primarily from Buyer breaching any representation, warranty or
covenant in this Agreement).

 

11.2     Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article 11:

 

(a)     this Agreement shall forthwith become null and void (except for this
Section 11.2 (Effect of Termination) and Article 12, each of which shall survive
such termination and remain valid and binding obligations of the Parties in
accordance with their terms, and except that Seller shall retain the Earnest
Money); and

 

(b)     there shall be no Liability of any kind on the part of Buyer, Seller or
Churchill or any of their respective former, current or future affiliates,
representatives, officers, directors, stockholders or controlling persons;
provided, however, that termination pursuant to this Article 11 shall not
relieve either party from such Liability for any willful (in the sense that such
action was both intentional and known to be a violation of this Agreement) and
material breach of this Agreement prior to such termination. In determining
losses or damages recoverable upon termination of this Agreement by a party for
another party’s breach, the parties acknowledge and agree that such losses and
damages shall be limited to reimbursement of expenses or out-of-pocket costs.

 

ARTICLE 12

MISCELLANEOUS

 

12.1     Taxes. All excise, sales, use, value added, goods and services,
transfer, withholding, stamp, documentary, filing, recordation, registration and
other similar taxes, together with any interest, additions, fines, costs or
penalties thereon and any interest in respect of any additions, fines, costs or
penalties imposed in connection with this Agreement and the transactions
contemplated hereby shall be borne by Buyer, whether levied on Buyer or Seller.

 

12.2     Expenses. Each party to this Agreement shall pay all expenses incurred
by it relating to the transactions contemplated by this Agreement, including
without limitation, the fees and expenses of its legal, accounting and financial
advisors.

 

19

--------------------------------------------------------------------------------

 

 

12.3     Notices. All notices required or permitted to be given under this
Agreement shall be in writing and will be deemed given when delivered in person,
or three business days after being deposited in the United States mail, postage
prepaid, registered or certified mail, addressed as set forth below or on the
next business day after being deposited with a nationally recognized overnight
courier service addressed as set forth below or upon dispatch if sent by
facsimile with telephonic confirmation of receipt from the intended recipient to
the facsimile number set forth below:

 

If to Seller addressed to:

 

Churchill Industries, Inc.

Attention: Chief Financial Officer

333 South 7th Street, Suite 3100

Minneapolis, Minnesota 55402

 

If to Buyer addressed to:

 

Air T, Inc.

Attention: Chief Executive Officer

5000 West 36th Street, Suite 130

Minneapolis, MN 55416

 

or to such other respective addresses as may be designated by notice given in
accordance with the provisions of this Section, except that any notice of change
of address will not be deemed given until actually received by the party to whom
directed.

 

12.4     Change in Name. Promptly following the Closing, Seller shall amend its
articles of incorporation to change its name to a name that is not the same as
or similar to “Worthington Aviation”.

 

12.5     Entire Agreement; Amendment. This Agreement and the Ancillary
Agreements, including the schedules and exhibits, constitutes the entire
agreement between the parties and supersedes all prior discussions, negotiations
and understandings relating to the subject matter hereof, whether written or
oral. No provision of this Agreement or any of the Ancillary Agreements shall be
amended, altered, enlarged, supplemented, abridged, modified, or any provisions
waived, except by a writing duly signed by all of the parties hereto.

 

12.6     Counterparts. This Agreement and the Ancillary Agreements may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which shall constitute one agreement. This Agreement and any
Ancillary Agreement may be signed by means of separate counterparts, and any
signed counterpart shall be effective upon delivery of a signed signature page
by facsimile, electronic transmission, mail, messenger, or personal delivery.

 

12.7     No Third-Party Rights. Nothing expressed or implied in this Agreement
is intended, nor shall be construed, to confer upon or give any person, firm or
corporation, other than Buyer and Seller.

 

20

--------------------------------------------------------------------------------

 

 

12.8     Headings. The descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

12.9     Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Minnesota.

 

12.10   Jurisdiction and Venue. Any and all legal actions involving any of the
parties to this Agreement that arise out of or relate to this Agreement or any
of the Ancillary Agreements, or any alleged breach hereof or thereof, shall be
venued exclusively in the courts of the State of Minnesota or of the United
States sitting in Minneapolis or St. Paul, Minnesota, and each of the parties to
this Agreement consents to such jurisdiction and venue and waives any argument
that venue in such forums is not convenient. In the event that any party
commences any such action in another jurisdiction or venue under any tort or
contract theory arising directly or indirectly from this Agreement or any of the
Ancillary Agreements, any other party at its option shall be entitled to have
the case transferred to one of the jurisdictions and venues above-described, or
if such transfer cannot be accomplished under applicable law, to have such case
dismissed without prejudice.

 

12.11   Jury Waiver. EACH PARTY HEREEBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE.

 

12.12   Further Assurances. At the Closing and from time to time after the
Closing, at the request of Buyer and without further consideration (except for
any reasonable out-of-pocket expenses necessarily incurred by Seller), Seller
shall promptly execute and deliver to Buyer such certificates and other
instruments of sale, conveyance, assignment and transfer, and take such other
action, as may reasonably be requested by Buyer more effectively to confirm any
obligation assumed by Buyer pursuant to this Agreement and to sell, convey,
assign and transfer to and vest in Buyer or to put Buyer in possession of the
Acquired Assets and all benefits related thereto. To the extent that any
consents, waivers or approvals necessary to convey the Acquired Assets to Buyer
are not obtained prior to Closing, Seller shall (a) provide to Buyer, at the
request of Buyer, the benefits of any such Acquired Assets, and hold the same in
trust for Buyer; (b) cooperate in any reasonable and lawful arrangement,
approved by Buyer, designed to provide such benefits to Buyer; and (c) enforce
and perform, at the request of Buyer, for the account of Buyer, any rights or
obligations of Seller arising from any such Acquired Assets against or in
respect of any third person, including the right to elect to terminate any
contract, arrangement or agreement in accordance with the its terms thereof upon
the advice of Buyer.

 

12.13   Consulting Assistance. If requested by Buyer, Seller will provide to
Buyer for a period of up to 60 days after the Closing limited consulting
services by Mark Schwirtz, Naani Dornik and Brian House to assist in the
transition of the Business to Buyer’s ownership. Such services shall not exceed
an aggregate total (for all the individuals named in the preceding sentence) of
fifty (50) hours in the first thirty days after the Closing, or an aggregate
total (for all of the individuals named in the preceding sentence) of thirty
(30) hours in the second thirty days after the Closing, unless Seller otherwise
agrees. Such services will be provided without compensation, but Buyer will
reimburse Seller for any reasonable out-of-pocket expenses that are incurred by
Seller in providing such services and which are of a type and range that has
been approved in advance by Buyer.

 

21

--------------------------------------------------------------------------------

 

 

12.14   Guaranty. Churchill hereby unconditionally guarantees (the “Guaranty”)
unto Buyer, its successors and assigns, the full performance and observance of
all of the obligations, duties and undertakings of Seller under this Agreement
(collectively, the “Guaranteed Obligations”). The Guaranty is a guaranty of
payment and performance and not of collection. Buyer shall not be required to
commence any action or proceeding or to pursue or exhaust any remedies against
Seller prior to the effectiveness of Churchill’s obligation to pay the full
amount of or to perform in full the Guaranteed Obligations. The obligations of
Churchill pursuant to the Guaranty shall be absolute and unconditional, shall
not be subject to any counterclaim, setoff, deduction, diminution, abatement,
recoupment, suspension, deferment, reduction or defense (other than as otherwise
set forth in this Agreement or other than payment and performance in full of the
Guaranteed Obligations or full and strict compliance by Churchill with its
obligations as guarantor hereunder).

 

[Signatures are on following page]

 

22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Asset Purchase Agreement is executed as of the date set
forth above.

 

                               

Seller:     Buyer:     WORTHINGTON AVIATION, INC. AIR T, INC.         By_/s/
Mark Schwirtz____________  By_/s/ Nicholas J. Swenson_______
Its_Treasurer___________________  Its_CEO______________________     Churchill:  
    CHURCHILL INDUSTRIES, INC.           By_/s/ Mark Schwirtz_____________  
Its_CFO________________________  

 

23

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

A   Bill of Sale, Assignment and Assumption Agreement B Form of Assignment and
Assumption of Lease Agreement

 

SCHEDULES

 

2.1(d)

Fixed Assets

 

4.8

Material Contracts

 

4.9

Tax Matters

 

4.10

Consents That are Conditions to Closing

 

4.11

Permits, Certifications and Licenses

 

4.12

Intellectual Property

 

4.13

Warranties

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Worthington Aviation Parts, Inc., a Minnesota corporation (“Seller”) hereby
sells, conveys, transfers and assigns to Air T, Inc., a Delaware corporation
(“Buyer”) Seller’s entire right, title and interest in and to the Acquired
Assets, as defined in that certain Asset Purchase Agreement dated March __, 2018
(the “Asset Purchase Agreement”), to have and to hold forever, to Buyer, its
successors and assigns.

 

Seller hereby constitutes and appoints Buyer and its successors and assigns as
the attorney-in-fact of Seller with full power of substitution, to institute and
prosecute, in the name of Seller or Buyer, but on behalf of and for the benefit
of Buyer, and at the expense of Buyer, all proceedings which Buyer may deem
desirable to collect, assert or enforce any claim, right or title of any kind in
or to the Acquired Assets and to defend and compromise any and all actions,
suits or proceedings which the owner of the Acquired Assets is entitled to
defend or compromise. Seller agrees that the foregoing powers are coupled with
an interest and are and shall be irrevocable by Seller in any manner or for any
reason. Seller agrees that, at any time and from time to time after the delivery
hereof, it will, upon the reasonable request of Buyer, take all action and
execute and deliver all documents, instruments and conveyances of any kind which
may be desirable to carry out the provisions of this Bill of Sale, Assignment
and Assumption Agreement. Seller warrants to Buyer that, except as otherwise
provided in the Asset Purchase Agreement, title to all the Acquired Assets is
conveyed to Buyer free and clear of all liens, claims and encumbrances
whatsoever, and Seller has good right to sell and assign the Acquired Assets.

 

Buyer hereby assumes, and agrees to pay or perform in accordance with their
respective terms, the Assumed Liabilities (as defined in the Asset Purchase
Agreement) and does not assume or have any responsibility or liability for any
Excluded Liabilities (as defined in the Asset Purchase Agreement).

 

IN WITNESS WHEREOF, Seller and Buyer have executed this instrument this ___ day
of April, 2018.

 

WORTHINGTON AVIATION PARTS, INC.

AIR T, INC.

        By___________________________     By________________________________
Its___________________________    Its_________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS AGREEMENT, effective as of April __, 2018 (the “Closing Date”), is by and
between Worthington Aviation Parts, Inc., a Minnesota corporation (“Assignor”)
and Air T, Inc., a Delaware corporation (“Assignee”).

 

WHEREAS, _______________________ (as landlord) and Assignor (as tenant) are
parties to a Lease dated __________________, as amended by
_______________________ (as so amended, the “Lease”) for the premises at
_______________________, __________ (the “Premises”);

 

WHEREAS, Assignor is selling its business assets to Assignee as of the Closing
Date;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration paid by Assignee, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Assignment of Lease. Assignor hereby assigns, transfers and sets over to
Assignee and its successors and assigns all of Assignor’s right, title, estate
and interest in and to the Lease.

 

2. Assumption of Lease. Assignee hereby assumes and shall be responsible for and
perform the obligations of Assignor under the Lease that arise or accrue from or
after the Closing Date. Assignor shall remain responsible for all rent and other
obligations that arose or accrued prior to the Closing Date.

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Lease as of the date first written above.

 

ASSIGNEE: ASSIGNOR:    

AIR T, INC. 

WORTHINGTON AVIATION PARTS, INC.

       

By___________________________    

By________________________________

Its___________________________   

Its_________________________________

 

 

 

 

 

Note: There will be a separate Assignment and Assumption of Lease document for
each of the six properties leased by Seller.

 